Case 2:19-cr-00071-RFB-BNW Document 195 Filed 08/26/21 Page 1 of 4
Case 2:19-cr-00071-RFB-BNW Document 195 Filed 08/26/21 Page 2 of 4
Case 2:19-cr-00071-RFB-BNW Document 195 Filed 08/26/21 Page 3 of 4
Case 2:19-cr-00071-RFB-BNW Document 195 Filed 08/26/21 Page 4 of 4




                                                         December 2, 2021

    10:00 AM

                   26th




                                RICHARD F. BOULWARE, II
                                UNITED STATES DISTRICT JUDGE
